Dismiss and Opinion Filed February 26, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01103-CV

                                 NEIL NOBLE, Appellant
                                          V.
                                CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02526-D

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       This suit began as a declaratory action by Neil Noble to obtain public information from

the City of Dallas pursuant to chapter 552 of the Texas Government Code. Noble obtained the

requested information and moved to dismiss the suit. Before the trial court signed the dismissal

order, however, Noble filed an “amended” petition seeking to evict tenants from his property.

The City responded by filing a plea to the jurisdiction. The trial court subsequently granted the

plea and dismissed the case. Approximately two months after filing this appeal, Noble informed

the Court by letter that the tenants had vacated the property.      Because it appeared a live

controversy no longer existed, we questioned whether the appeal was moot and we could decide

the case. See Nat’l Collegiate Athletic Assoc. v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (“Appellate

courts are prohibited from deciding moot controversies. . . . A case becomes moot if at any
stage there ceases to be an actual controversy between the parties.”) At our request, the parties

filed letter briefs addressing our concern. In its brief, the City agrees the case is moot. Noble

disputes the case is moot but provides nothing in his brief demonstrating a live controversy

exists. Because no live controversy exists between the parties, we are prohibited from deciding

this case. See id. Accordingly, we dismiss the appeal.




131103F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

NEIL NOBLE, Appellant                             On Appeal from the County Court at Law
                                                  No. 4, Dallas County, Texas
No. 05-13-01103-CV       V.                       Trial Court Cause No. CC-13-02526-D.
                                                  Opinion delivered by Chief Justice Wright.
CITY OF DALLAS, Appellee                          Justices Lang-Miers and Brown
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee City of Dallas recover its costs, if any, of this appeal from
appellant Neil Noble.


Judgment entered February 26, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–